


Exhibit 10.18
        
[acnlogopng.jpg]


August 26, 2013


Pamela J. Craig
Accenture plc
1 Grand Canal Square
Grand Canal Harbour
Dublin 2, Ireland




Dear Pam:


Your retirement from Accenture comes with much appreciation for the
contributions to our growth and success during your 34-year career with
Accenture (the “Company”). This letter describes certain terms of your
retirement.


As is the case with all retirees, and except as otherwise provided in this
letter, any benefits payable to you in connection with your retirement will be
paid or made available in accordance with the applicable terms of the employee
benefit plans of the Company in which you participate (as such plans may be
amended or terminated from time to time).


1.    Resignation from Offices; Retirement. As previously announced, you stepped
down as Chief Financial Officer on July 1, 2013 and will retire effective August
31, 2013 (the “Retirement Date”).


2.    Treatment of Outstanding Equity Awards. Following your retirement, your
outstanding equity awards granted pursuant to the Company’s 2010 Share Incentive
Plan will be treated as follows:


a.    2011-2013 Senior Officer Performance Equity Award Restricted Share Units.
The Company has amended the terms of your 2011, 2012 and 2013 Senior Officer
Performance Equity Award Agreements to provide that any service-based vesting
conditions with respect to such awards will be deemed fully satisfied
immediately prior to the Retirement Date, and you will receive the shares
underlying such awards upon the regularly scheduled settlement dates for
continuing employees subject to the terms of the applicable award agreements.


b.    2012 and 2013 Key Executive Performance-Based Award Restricted Share
Units. The Company has amended the terms of your 2012 and 2013 Key Executive
Performance Based Award Agreements to provide that any service-based vesting
conditions with respect to such awards will be deemed fully satisfied
immediately prior to the Retirement Date, but any performance-based vesting
conditions with respect to such awards will continue to apply following your
retirement such that you will be eligible to receive shares, if any, that are
earned in respect of your Key Executive Performance-Based Award Restricted Share
Units upon the regularly scheduled settlement dates for continuing employees
subject to the terms of the applicable award agreements.


c.    Other Outstanding Equity Awards. Except as otherwise provided in this
Paragraph 2, the terms and conditions applicable to your outstanding equity
awards will be governed




--------------------------------------------------------------------------------




pursuant to the applicable award agreements, and such awards will either become
vested or forfeited (and/or remain exercisable or lapse, in the case of stock
option awards) in accordance with such award agreements. For the avoidance of
doubt, your unvested matching awards under the Company’s Voluntary Equity
Investment Program will be forfeited in accordance with their terms upon the
Retirement Date.


3.    Payment of 2013 Annual Bonus. You will remain eligible to receive your
regular annual cash bonus (to the extent earned) in respect of the Company’s
2013 fiscal year, with such bonus amount to be determined in accordance with
your performance and payable at the same time when bonuses are determined and
paid to the Company’s other Accenture Leaders in the ordinary course.


4.    Payment in Lieu of 2014 Equity Grants. In recognition of your performance
and services for the Company during its 2013 fiscal year, the Company will pay
you an equivalent cash amount (the “2014 Cash Payment”) in lieu of receiving
regular 2014 equity grants under the Company’s Senior Officer Performance Equity
Program and Leadership Performance Equity Program (the “2014 RSU Grants”). The
2014 Cash Payment will be determined and paid to you at the same time when the
2014 RSU Grants would have been determined and granted to you in the ordinary
course if you had remained employed through such dates (with such determination
to be made in October 2013, and payment currently anticipated to be made in
January 2014); provided that in the event that the Company reasonably determines
that you have not complied with the restrictive covenants applicable to you
under your equity award agreements or employment agreements with the Company and
its affiliates, as may be amended or modified from time to time, the Company
will be relieved of its obligation to make the 2014 Cash Payment and, to the
extent that such amount has already been paid to you, you will be required to
promptly repay such 2014 Cash Payment to the Company.


5.    Office Space. The Company will provide you with a furnished office and
administrative support following your Retirement Date until December 31, 2013.


6.    Tax Withholdings. All of the payments and benefits described in this
letter agreement will be subject to applicable tax withholdings. The Company may
require you to remit amounts necessary to satisfy any such tax withholding
obligations, or may otherwise withhold against amounts otherwise payable to you
to satisfy such obligations.    


We thank you again for your service to the Company and wish you the very best in
the future.




Sincerely,
    
ACCENTURE PLC




By: /s/ Jill B. Smart            
     Jill B. Smart
     Chief Human Resources Officer


Accepted and Agreed:




/s/ Pamela J. Craig        
Pamela J. Craig




